Title: To James Madison from Fulwar Skipwith, 14 March 1802 (Abstract)
From: Skipwith, Fulwar
To: Madison, James


14 March 1802, Paris. Has not written to JM since Livingston’s arrival, having had nothing to report on American claims. “Respecting those Claims, I here submit two separate Statements, the first comprehending, under different heads, such as were committed to my charge, whilst in the Office of Consul General, and those … that have been intrusted to me, since my coming to the place of Commercial Agent. The second Statement exhibits, with remarks on the Papers wanting those that cannot be prosecuted untill the necessary Documents shall be sent forward. All of the first Class are now before the Commission of Comptabilité, for the Purpose of being revised and liquidated,… but [the commission’s] powers only extend to giving Certificates of liquidation, which are afterwards subject to the Inspection and Controul of the Government.” Doubts that Livingston’s efforts to obtain relief for claimants will be successful; “I am but too well satisfied that he will not find in the Governt. either the intention or disposition of rendering Justice on the score of my Countrymen’s Claims.” Under this impression and having little else to do, plans to embark in early summer on a visit to Virginia, leaving Thomas Melville, Jr., in charge of agency business. Seeks president’s approval.
 

   
   RC (DNA: RG 59, CD, Paris, vol. 1); enclosures (DLC: Causten-Pickett Papers, French Spoliation Claims, A-C, box 9). RC 3 pp.; in a clerk’s hand, signed by Skipwith; docketed by Brent as received 6 Sept., but a copy reached the State Department by 20 May 1802 (see n. 2). For enclosures, see n. 1.



   
   Skipwith enclosed “A Statement of American Claims lately re-submitted to the Commission of Comptabilité” (8 pp.), which was comprised of a chart that included the claim, its origin, items of the accounts presented, and the sum claimed; and “American Claims not submitted to the Comptabilité for want of sufficient Vouchers” (5 pp.), which included the name of the claimant, nature of the claim, and observations. Both documents were docketed by Brent as enclosed in Skipwith to JM, 14 Mar. 1802; the second bears Brent’s penciled note, “May 20th, Extracts went to the Parties concerned, except to Mr Minor, whose residence is not known” (see n. 2).



   
   On 20 May 1802 Daniel Brent sent a circular letter to those identified in Skipwith’s second statement, stating that “a letter has just been received at this office from Fulwar Skipwith … of the 14th March last, enclosing a list of American claims which had not been submitted by him to the Commission of ‘Comptabilite’ … for the want of sufficient vouchers” and annexing extracts from the list (DNA: RG 59, DL, vol. 14).



   
   A full transcription of this document has been added to the digital edition.

